               Case 20-11602-BLS         Doc 12-2     Filed 06/19/20      Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

 Inre:                                              Chapter 11

 FACTOM, INC.,                                      Case No. 20-11602 (BLS)
                                                     Re: D.I. ____
                         Debtor.

              ORDER AUTHORIZING DEBTOR TO EMPLOY KLEIN LLC
             AS DELAWARE COUNSEL NUNC PRO TUNC TO JUNE 18, 2020

         Upon the Debtor's application to employ Klein LLC as Delaware counsel,

nunc pro tune to June 18, 2020, pursuant to Bankruptcy Code section 327(a); and upon the

Declaration of Julia Klein, dated June 18, 2020; and it appearing that Klein LLC does not hold or

represent an interest adverse to the Debtor's estate and is a disinterested person; now, therefore, it

is hereby:

         ORDERED, that the application is granted as provided herein; and it is further

         ORDERED, that the Debtor is hereby authorized to employ Klein LLC as its Delaware

counsel, nunc pro tune to June 18, 2020, pursuant to section 327(a), on terms set forth in the

application; and it is further

         ORDERED, that Klein LLC shall be compensated for services rendered and reimbursed

for expenses incurred on behalf of the Debtor, by applying for allowance of compensation and

reimbursement of expenses pursuant to Bankruptcy Code section 330-31, Rule 2016 and Del.

Bankr. L.R. 2016-1.
